DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of copending Application No. 16/648317 (US 2020/0216875 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/648317 (US 2020/0216875 A1) claim an integrated tubular reaction device comprising: a reaction vessel comprising a plurality of a tubular chamber, wherein the tubular chamber is connected with a channel and an opening; a cover body comprising a through-hole; a seal comprising a sealing plug; the seal is configured to work with the through-hole (see claims 21-23); and wherein the seal further comprises a sealing rod configured to seal and work with the tubular chamber (see claim 23).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “pluarity” (see line 2) to “plurality”, amending “a tubular chamber” (see line 2) to “tubular chambers”, amending “the tubular chamber” (see lines 2-3) to “the tubular chambers”, deleting the second occurrence of “with” (see line 3); and inserting the word “and” after “a sealing plug;” (see line 5).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The examiner suggests amending claim 16 as follows:
16.	The integrated tubular reaction device of Claim 15, wherein the sealing rod is fixed or movable in connection with the sealing plug.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The examiner suggest amending “a different tubular chambers” (see lines 1-2) to “a different tubular chamber”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The examiner suggests amending claim 26 as follows:
26.	The integrated tubular reaction device of claim 15, wherein the optical signal is a fluorescence signal, a light absorption signal, an infrared light absorption signal, a raman scattering signal or a chemiluminescence signal or combination thereof.
Appropriate correction is required.
Claims 13-15, 17-18, 20-21, 25, and 27-28 are objected to because of the following informalities:  The examiner suggests amending “the tubular chamber” (see claim 13, line 2; claim 14, line 2; claims 15, line 2; claim 17, line 3; claim 18, lines 1 and 4; claim 20, lines 2-3; claim 21, line 2; claims 25, lines 2-3; claim 27, lines 2-3; and claim 28, line 2) to “the tubular chambers”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  The examiner suggests deleting “an integrated tubular reaction device comprising:”; amending “a pluarity of a tubular chambers” (see lines 3-4) to “a plurality of tubular chambers”, inserting the word “and” after “a seal;” (see line 4); and amending “a tubular chamber” (see line 5) to “the plurality of tubular chambers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear whether the separated configuration of a different tubular chambers is an optionally claim limitation or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 104195040 A) in view of Martin et al. (US 2011/0313143 A1).
Regarding claim 30, Wu et al. discloses an integrated tubular reaction device to carry out multi-step continuous reaction, wherein the integrated tubular reaction device comprising: a reaction vessel (1) comprising a plurality of tubular chambers, and a cover body (lid, 10); and a plurality of tubular chambers of the integrated tubular reaction device comprising a reaction reagent (see Abstract; figures 1-4 and specific embodiment).
	Martin et al. discloses a vacuum seal can be formed between the nested clarification and binding clarification; and the sealing member may be an o-ring or gasket (see figure 1A and paragraphs 0045, 0065 and 0072).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu et al. with the teachings of Martin et al. resulting in an integrated tubular reaction device comprising a reaction vessel comprising a plurality of tubular chambers, a cover body and a seal in order to secure the cover body to the plurality of tubular chambers.

Allowable Subject Matter
Claims 12-14, 16-22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 29 is allowed.
The closest prior art reference is Wu et al. (CN 104195040 A).
	Regarding claim 29, Wu et al. discloses the step of providing a tubular chamber (see figures 1-4 and specific embodiment).
	Wu et al. fails to disclose or suggest a method to control a temperature in a tubular chamber comprising: providing the tubular chamber within a temperature control device; contacting a part of the tubular chamber with a heating part of the temperature control device; developing a temperature gradient within the tubular chamber to drive a molecular flow in the tubular chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774